Citation Nr: 1750411	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-05 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent disabling from April 1, 2009 to July 15, 2012, and in excess of 20 percent disabling from October 1, 2012, for low back strain, status post lumbar discectomy with surgical scar.

2.  Entitlement to an increased rating in excess of 10 percent disabling for radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

As a preliminary matter, the Board notes that during the pendency of this appeal the Veteran has been granted temporary 100 percent ratings for his service-connected low back disability due to convalescence on two separate occasions, i.e., from January 8, 2009 to March 31, 2009, and from July 17, 2012 to September 30, 2012.  As such, consideration in this case is given to whether an increased rating for the remaining periods is warranted.

A February 2012 rating decision by the RO granted an increased 20 percent rating effective April 1, 2009, for low back strain, status post lumbar discectomy with surgical scar.  As this is not the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, review of the record reveals that the claims must be remanded for additional development prior to further appellate consideration.  

Where, as here, VA undertakes to provide an examination or obtain an opinion when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Here, report of the May 2015 VA examination reflects, in pertinent part, that the Veteran does not present with any signs or symptoms of radiculopathy in the left lower extremity.  However, a review of the Veteran's medical treatment records dated between August 2008 and July 2016 reflects intermittent complaints and/or diagnoses of radicular pain in the left lower extremity.  For instance, treatment records dated in June 2009 reflect complaints of pain radiating down the Veteran's left leg.  Treatment records dated in January 2011 reflect the Veteran's report of neuropathic burning sensations down his legs, bilaterally.  Treatment records dated in December 2011 reflect the Veteran's complaints of intermittent numbness and tingling in his legs, bilaterally.  In March 2012, the Veteran was diagnosed with bilateral lower extremity pain.  

In light of the foregoing, the Board finds that a clarification of the evidence is necessary in this case prior to appellate consideration.  Without such clarification, the Board lacks the medical expertise necessary to determine whether the Veteran has radiculopathy of the left lower extremity.  As such, a remand of the Veteran's claim of entitlement to an increased rating for back disability must be remanded as inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (stating two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Additionally, the Board notes that the most recent VA examinations of record (related to the issues on appeal) were conducted in June 2015.  Given the above determination, the Board finds that a remand to ascertain the current nature and severity of the Veteran's right lower extremity radiculopathy as well will promote judicial economy and fairness to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding post-service medical treatment records from VA treatment facilities.

2.  Thereafter, schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and severity of the Veteran's back disability.  In particular, the examiner should document the current symptomatology described by the Veteran and the severity, frequency, and duration at which such symptoms manifest.

3.  Schedule the Veteran for VA neurologic examination by an appropriate medical professional to prepare an opinion with respect to the current nature and severity of any claimed radicular pain in the Veteran's left and right lower extremities.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a. With respect to the Veteran's service-connected radiculopathy in his right lower extremity, the examiner should indicate whether such neurologic manifestation results in complete or incomplete paralysis of the affected nerve.  If incomplete paralysis is identified, the examiner must provide an opinion as to whether it is mild, moderate, moderately severe, or severe.

b. Does the Veteran have radiculopathy in his left lower extremity?  If so, the examiner should indicate whether such neurologic manifestation results in complete or incomplete paralysis of the affected nerve.  If incomplete paralysis is identified, the examiner must provide an opinion as to whether it is mild, moderate, moderately severe, or severe.

If deemed necessary, an etiology opinion as to whether it is at least as likely as not that such manifestation is caused by the Veteran's service-connected low back disability should be provided.

If the Veteran is not found to have radiculopathy of the left lower extremity, the examiner should address the intermittent complaints and/or diagnoses of radicular pain in the left lower extremity reflected in the Veteran's medical treatment records, e.g., June 2009 complaints of pain radiating down the Veteran's left leg; January 2011 reports of burning sensations down his legs, bilaterally; and March 2012 assessment of bilateral lower extremity pain.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

